Title: From Thomas Jefferson to William Short, 4 August 1820
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Aug. 4. 20.
I owe you a letter for your favor of June 29. which was recieved in due time, and there being no subject of the day of particular interest I will make this a supplement to mine of Apr 13. my aim in that was to justify the character of Jesus against the fictions of his pseudofollowers which have exposed him to the inference of being an impstor, for if we could believe that he really countenanced the follies, the falsehoods and the Charlatinisms which his biographers father on him, and admit the misconstructions, interpolations & theorisations of the fathers of the early, and fanatics of the latter ages, the conclusion would be irresistible by every sound mind, that he was an impostor. I give no credit to their falsifications of his actions & doctrines; and, to rescue his character, the postulate in my letter asked only what is granted in reading every other historian. when Livy or Siculus, for example, tell us things which coincide with our experience of the order of nature, we credit them on their word, and place their narrations among the records of credible history. but when they tell us of calves speaking, of statues sweating blood, and other things against the course of nature, we reject these as fables, not belonging to history. in like manner, when an historian, speaking of a character well known and established on satisfactory testimony imputes to it things incompatible with that character, we reject them without hesitation, and assent to that only of which we have better evidence. had Plutarch informed us that Caesar & Cicero passed their whole lives in religious exercises, and abstinence from the affairs of the world, we should reject what was so inconsistent with their established characters, still crediting what he relates in conformity with our ideas of them.  so again, the superlative wisdom of Socrates is testified by all antiquity, and placed on ground not to be questioned. when therefore Plato puts into his mouth such fancies, such paralogisms & sophisms as a schoolboy would be ashamed of, we conclude they were the whimsies of Plato’s own foggy brain, and acquit Socrates of puerilities so unlike his character. (speaking of Plato I will add that no writer antient or modern has bewildered the world with more ignes fatui than this renowned philosopher, in Ethics, in Politics & Physics. in the latter, to specify a single example, compare his views of the animal economy, in his Timaeus, with those of mrs Bryan in her Conversations on chemistry, and weigh the science of the canonised philosopher against the good sense of the unassuming lady. but Plato’s visions have furnished a basis for endless systems of mystical theology, and he is therefore all but adopted as a Christian saint.—it is surely time for men to think for themselves, and to throw off the authority of names so artificially magnified. but to return from this parenthesis, I say that) this free exercise of reason is all I ask for the vindication of the character of Jesus. we find in the writings of his biographers matter of two distinct descriptions. first a ground work of vulgar ignorance, of things impossible, of superstitions, fanaticisms, & fabrications. intermixed with these again are sublime ideas of the supreme being, aphorisms and precepts of the purest morality & benevolence, sanctioned by a life of humility, innocence, and simplicity of manners, neglect of riches, absence of worldly ambition & honors, with an eloquence and persuasiveness which have not been surpassed. these could not be inventions of the grovelling authors who relate them. they are far beyond the powers of their feeble minds. they shew that there was a character, the subject of their history, whose splendid conceptions were above all suspicion of being interpolations from their hands. can we be at a loss in separating such materials, & ascribing each to it’s genuine author? the difference is obvious to the eye and to the understanding, and we may read; as we run, to each his part; and I will venture to affirm that he who, as I have done, will undertake to winnow this grain from it’s chaff, will find it not to require a moment’s consideration. the parts fall asunder of themselves as would those of an image of metal & clay.There are, I acknolege, passages not free from objection, which we may with probability ascribe to Jesus himself; but claiming indulgence for the circumstances under which he acted. his object was the reformation of some articles in the religion of the Jews, as taught by Moses. that Seer had presented, for the object of their worship, a being of terrific character, cruel, vindictive, capricious and unjust. Jesus, taking for his type the best qualities of the human head and heart, wisdom, justice, goodness, and adding to them power, ascribed all of these, but in infinite perfection, to the supreme being, and formed him really worthy of their adoration. Moses had either not believed in a future state of existence, or had not thought it essential to be explicitly taught to his people. Jesus inculcated that doctrine with emphasis and precision. Moses had bound the Jews to many idle ceremonies, mummeries & observances of no effect towards producing the social utilities which constitute the essence of virtue. Jesus exposed their futility & insignificance. the one instilled into his people the most anti-social spirit towards other nations; the other preached philanthropy & universal charity and benevolence. the office of reformer of the superstitions of a nation is ever dangerous. Jesus had to walk on the perilous confines of reason and religion: and a step to right or left might place him within the gripe of the priests of the superstition, a bloodthirsty race, as cruel and remorseless as the being whom they represented as the family god of Abraham, of Isaac & of Jacob, and the local god of Israel. they were constantly laying snares too to entangle him in the web of the law. he was justifiable therefore in avoiding these by evasions, by sophisms, by misconstructions and misapplications of scraps of the prophets, and  in defending himself with these their own weapons as sufficient, ad homines, at least. that Jesus did not mean to impose himself on mankind as the son of god physically speaking I have been convinced by the writings of men more learned than myself in that lore. but that he might conscientiously believe himself inspired from above, is very possible. the whole religion of the Jews, inculcated on him from his infancy, was founded in  the belief of divine inspiration. the fumes of the most disordered imaginations were recorded in their religious code, as special communications of the deity; and as it could not but happen that, in the course of ages, events would now and then turn up to which some of these vague rhapsodies might be accomodated by the aid of allegories, figures, types, and other tricks upon words, they have not only preserved their credit with the Jews of all subsequent times, but are the foundation of much of the religions of those who have schismatised from them. elevated by the enthusiasm of a warm and pure heart, conscious of the high strains of an eloquence which had not been taught him, he might readily mistake the coruscations of his own fine genius for inspirations of an higher order. this belief carried therefore no more personal imputation, than the belief of Socrates that himself was under the care and admonitions of a guardian daemon. and how many of our wisest men still believe in the reality of these inspirations, while perfectly sane on all other subjects. excusing therefore, on these considerations, those passages in the gospels which seem to bear marks of weakness in Jesus, ascribing to him what alone is consistent with the great and pure character of which the same writings furnish proofs, and to their proper authors their own trivialities and imbecilities, I think myself authorised to conclude the purity and distinction of his character in opposition to the impostures which those authors would fix upon him: and that the postulate of my former letter is no more than is granted in all other historical works.M. Correa is here on his farewell visit to us. he has been much pleased with the plan and progress of our University and has given some valuable hints to it’s botanical branch. he goes to do, I hope, much good in his new country; the public instruction there, as I understand, being within the department destined for him. he is not without dissatisfaction, and reasonable dissatisfaction too with the piracies of Baltimore: but his justice and friendly dispositions will, I am sure, distinguish between the iniquities of that den of plunder and corruption, and the sound principles of our country at large, and of our government especially. from many conversations with him I hope he sees, and will promote, in his new situation, the advantages of a cordial fraternisation among all the American nations, and the importance of their coalesing in an American system of policy, totally independant of, and unconnected with that of Europe. the day is not distant when we may formally require a meridian of partition thro’ the ocean which separates the two hemispheres, on the hither side of which no European gun shall ever be heard, nor an American on the other: and when, during the rage of the eternal wars of Europe, the lion and the lamb, within our regions, shall lie down together in peace. the excess of population in Europe, and want of room, render war, in their opinion, necessary to keep down that excess of numbers. here, room is abundant, population scanty, and peace the necessary means for producing men, to whom the redundant soil is offering the means of life and happiness. the principles of society there and here then are radically different: and I hope no American patriot will ever lose sight of the essential policy of interdicting in the seas and territories of both Americas the ferocious and sanguinary contests of Europe. I wish to see this coalition begun. I am earnest for an agreement with the maritime powers of Europe. assigning them the task of keeping down the piracies of their seas and the cannibalisms of the African coast, and to us the suppression of the same enormities within our seas: and for this purpose I should rejoice to see the fleets of Brazil and the US. riding together, as brethen of the same family, and pursuing the same object. and indeed it would be of happy augury to begin at once this concert of action here, on the invitation of either to the other government, while the way might be preparing for withdrawing our cruisers from Europe, and preventing naval collisions there which daily endanger our peace.Turning to another part of your letter, I do not think the obstacles insuperable which you state as opposed to your visit to us. from one of the persons mentioned, I never heard a sentiment but of esteem for you; and I am certain you would be recieved with kindness and cordiality. but still the call may be omitted without notice. the mountain lies between his residence and the mail road, and occludes the expectation of transient visits. I am eqally ignorant of any dispositions not substantially friendly to you in the other person. but the alibi there gives you ten free months in the year. but if the visit is to be but once in your life, I would suppress my impatience and consent it should be made a year or two hence. because, by that time our University will be compleated and in full action: and you would recieve the satisfaction, in the final adieu to your native state, of seeing that she would retain her equal standing in the sisterhood of our republics. however, come now, come then, or come when you please, your visit will give me the gratification I feel in every opportunity of proving to you the sincerity of my friendship and respect for you.Th: Jefferson